             Case 2:20-cv-00172-RSM Document 15 Filed 04/29/20 Page 1 of 2


 1                                                   THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
      HOCK “CHRIS” GOH, individually,
11                                                         No. 2:20-cv-00172 RSM
                                   Plaintiff,
12                                                         ORDER APPROVING SETTLEMENT
             v.                                            AND DISMISSAL OF COMPLAINT
13                                                         WITH PREJUDICE
      CROSS RECRUITING, INC., d/b/a CROSS
14    RESOURCE GROUP, a Texas Corporation,
15
                                   Defendant.
16

17
                             ORDER APPROVING SETTLEMENT
18                    AND DISMISSAL OF COMPLAINT WITH PREJUDICE

19          THIS CAUSE came before the Court on the Joint Motion for Approval of Settlement and

20   Dismissal of Complaint with Prejudice (the “Motion”), which was jointly submitted by Plaintiff
21
     Hock “Chris” Goh (“Goh”) and Defendant Cross Recruiting, Inc. (“Cross”).
22
            The Court having reviewed the Motion and the pertinent portions of the record, and being
23
     otherwise fully advised in the premises, finds that the terms of the settlement are fair and
24
     reasonable and meet the standard set forth in Lynn’s Food Stores, Inc. v. United States, 679 F.2d
25

26   1350 (11th Cir. 1982).

27          Accordingly, it is ORDERED AND ADJUDGED that the parties’ Joint Motion for
28   Approval of Settlement and Dismissal of Complaint with Prejudice is GRANTED and the above-
      ORDER APPROVING SETTLEMENT AND DISMISSAL OF                             Jackson Lewis P.C.
      COMPLAINT WITH PREJUDICE - 1                                         520 Pike Street, Suite 2300
                                                                           Seattle, Washington 98101
      (Case No. 2:20-cv-00172 RSM)                                               (206) 405-0404
             Case 2:20-cv-00172-RSM Document 15 Filed 04/29/20 Page 2 of 2


 1   captioned case is hereby DISMISSED WITH PREJUDICE without a separate award of costs or

 2   attorneys’ fees to any party. The Clerk of the Court shall CLOSE this case.

 3          DATED this 29th day of April, 2020.

 4

 5

 6

 7
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12   Jointly Presented by:

13

14    PIVOTAL LAW GROUP, PLLC                          JACKSON LEWIS P.C.

15    /s/ Mark B. Shepherd                             /s/ Peter H. Nohle
      Mark B. Shepherd, WSBA #13642                    Peter H. Nohle, WSBA #35849
16    1200 5th Avenue, Suite 1217                      Jonathan M. Minear, WSBA #41377
      Seattle, WA 98101                                520 Pike Street, Suite 2300
17
      Telephone: 206-340-2008                          Seattle, WA 98101
18    Fax: 206-340-1962                                Telephone: 206-405-0404
      mshepherd@pivotallawgroup.com                    Fax: 206-405-4450
19    Attorneys for Plaintiff                          peter.nohle@jacksonlewis.com
                                                       jonathan.minear@jacksonlewis.com
20                                                     Attorneys for Defendant
21

22

23

24

25

26

27

28
      ORDER APPROVING SETTLEMENT AND DISMISSAL OF                             Jackson Lewis P.C.
      COMPLAINT WITH PREJUDICE - 2                                         520 Pike Street, Suite 2300
                                                                           Seattle, Washington 98101
      (Case No. 2:20-cv-00172 RSM)                                               (206) 405-0404
